Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s arguments filed on September 13, 2021.

Claims 1,3-15,19,20 and 23 are pending. Claims 2,16-18,21 and 22 have been cancelled.

All prior rejections are maintained for the reasons set forth below.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-11,19,20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (WO 2004/024826).

Schmidt does not teach water is distilled off in a weight which at least equals, is at least 1½ times or is at least two times the weight of the aqueous leuco indigo solution used in step (A1), and the 1000ppm-3000ppm aniline and 500-2000ppm N-methylaniline in the solution used in step (A1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Schmidt by optimizing the water distilled off to an amount which at least equals, is at least 1½ times or is at least two times the weight of the aqueous leuco indigo solution used in step (A1), and starting with a 1000ppm-3000ppm aniline and 500-2000ppm N-methylaniline leuco indigo solution in step (A1) as Schmidt teaches methods of removing aniline and N-methylaniline from leuco indigo in similar distillation methods with aqueous leuco indigo solutions and producing leuco indigo solution of a content of up to 55% by weight and any value less than 200 ppm aniline and N-methyl aniline. Schmidt is not limited to the values of the working example and the methods are applicable to any leuco indigo solution with any level of initial aniline and N-methyl aniline. Schmidt recognizes the need to add water to provide an aqueous . 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (WO 2004/024826) in view of the Distillation document (http://facstaff.cbu.edu/rprice/lectures/distill.html) and Hearn (US 6,169,218).
Schmidt is relied upon as set forth above.
Schmidt does not teach the features of the distillation apparatus of the sidewall inlets for the liquid stream and the water stream, mixing of the streams and extraction of the water containing aniline and N-methylaniline at the top of the column and extraction of the leucoindigo solution at the bottom of the column and column packing.
The distillation document teaches that the liquid mixture if fed into the sidewall of the column (F) which has trays or is packed and separated product is removed in two 
Hearn teaches it is standard structure for distillation columns to provide sidewall inlets (Figure 1: 1,2) for two feed streams which are mixed together in the packed column (Figure 4, 312) and extraction of the separated components in different locations one at the bottom of the column (Figure 1: 11,8) and the other from the top of the column  (Figure 1: 3,20,9; column 9, lines 1-55).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Schmidt by using a standard distillation apparatus as taught by the distillation document and Hearn with multiple feeds to mix separate components in the column and allow for extraction of one separated component from the top of the column and a second separated component from the bottom of the column. This is conventional distillation apparatus in many art fields as taught by the distillation document and Hearn. 

Response to Arguments
Applicant's arguments filed regarding Schmidt (WO 2004/024826) on September 13, 2021 have been fully considered but they are not persuasive. The examiner argues that since Schmidt recognizes common methods for separating liquids are suitable such as distlillation to produce highly pure indigo such that aniline and N-methylaniline are removed (pages 3-4). Schmidt teaches quantitative removal of the aromatic amines by separation processes from liquids at the leuco state are effective (page 3). Schmidt teaches a special embodiment is distillation and that up to approximately 30% indigo  Changing the order of steps does not render a claimed process non-obvious over the prior art, see Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959).Starting off with a 10% solution or diluting a 30% solution to a 10% solution prior to distillation has not been shown to be critical and in both cases the same concentration solution is the starting point in the distillation process. Water much be added until the appropriate concentration aqueous leuco indigo solution is prepared or diluted.  
Distillation of the solution is carried out and extraction can be repeated and water distilled off (and fresh water replaced again which meets the limitation of adding water after the distillation. Regarding the redistillation subjecting leuco indigo to multiple distillation steps is obvious to keep decreasing the aniline and N-methyl aniline contents as is repeated extraction (pages 7 and 8). Nothing unobvious is seen in standard distillation repetition until a specific purity is reached. With respect to simultaneous addition of water during distillation compared to prior addition "As a general rule, no invention is involved in the broad concept of performing simultaneously operations which have been previously been performed in sequence ." In re Tatincloux and Guy, 108 USPQ 125(CCPA 1955).Applicant indicated adding water prior to, during and after distillation are all acceptable steps and therefore no criticality exists for the time of addition of water as all possibilities are covered. Schmidt is not limited to the data used in the examples, rather more broadly refers to distillation of a broad range of concentrations of aqueous leucoindigo solutions with water added prior to or after distillation and Schmidt recognizes repetition of steps such as extraction further purify the leuco indigo and remove impurities. see In re Fracalossi, 215 USPQ 569 (CCPA 1982). All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973).
Applicant alleges unexpected results, comparing example 1 and example 2 of applicant’s specification. The examiner argues these comparisons are not commensurate in scope with the claims as the claims are for any concentration or weight of leucoindigo aqueous solution, any concentration of starting concentrations aniline and/or N-methylaniline, and any amount of distillation while the data are only for specific discrete amounts, no redistillation was performed, all the starting solutions in the inventive examples are 2000g of 30% by weight leuco indigo but the comparative example 1 is 1000g of a 30% by weight solution. For these reasons the data are not persuasive and unexpected over the claims as the limited data cannot extend to the much broader/unlimited conditions of the claims. No further arguments were presented with respect to the Distillation document and Hearn (US 6,169,218). Accordingly the rejections are maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMINA S KHAN/Primary Examiner, Art Unit 1761